Citation Nr: 1119165	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-14 309	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 10 percent rating for grand mal epilepsy.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to February 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO rating decision that denied an increase in a 10 percent rating for grand mal epilepsy.  


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


